Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered May 14, 2008, convicting him of criminal sale of controlled substance in or near school grounds, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contentions that the sentence imposed was excessive and that he was denied the effective assistance of counsel except to the extent that the alleged ineffective assistance affected the voluntariness of his plea (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1 [1989]; People v Perez, 51 AD3d 1043 [2008]). Since the defendant does not claim that the alleged ineffective assistance of counsel affected the voluntariness of his plea, the judgment must be affirmed. Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ., concur.